DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for the limitation “the counter form”.  Since this is the first recitation, it should be “a counter form”.
Claim 3 is objected to for the limitation “the repeatable position”.  Since this is the first recitation, it should be “a repeatable position”.
Claim 4 is objected to for the limitation “the longitudinal axis”.  Since this is the first recitation, it should be “a longitudinal axis”.
Claim 5 is objected to for the limitation “the counter form”.  Since this is the first recitation, it should be “a counter form”.
Claim 9 is objected to for the limitation “the counter form”.  Since this is the first recitation, it should be “a counter form”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 5, and 9 introduce the limitation “gripping means”.
(A) the term uses the generic term “means”
(B) the means has a function of cooperating with a complementary form
(C) the claims provide a structure of a finger delimiting a triangular form
The limitation will not be interpreted under 35 U.S.C. 112(f) because the requisite structure is found in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the triangular counter form”.  There is insufficient antecedent basis for this limitation as the counter form is introduced in claim 9 as having a form that is complementary to a triangular form of the finger, but does not specify that the form is that of a triangle.  Complementary form is interpreted as anything that will interact/fit with the triangular form of the finger to achieve the displacement of the HVAC part.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUDNIOK (US 20180281202 A1).
As to claim 5, BRUDNIOK teaches a manipulator for implementation of the method for assembling a motor vehicle heating, ventilation and/or air conditioning device as claimed in claim 1 (Figures 1-3 teach the use of multi-axis articulated robot arms that are capable of supporting a gripping means to complete the method of claim 1, including gripping and displacement of a part for an automotive HVAC system.  Figure 14a teaches the gripper can have a finger (16.3) that has a triangular recess.), comprising gripping means provided with at least one finger delimiting a triangular form configured to cooperate with a complementary form, known as the counter-form, of an element of a part to be assembled in said heating, ventilation and/or air conditioning device. (Figure 14a teaches a finger (16.3) of the manipulator that has a triangle recess.  Figures 12a-12b teach that a component can be held by the gripper, where the component shape fits into (is complementary to) the triangular recess of the gripper.  The limitation “a part to be assembled in said heating ventilation and/or air conditioning device” is interpreted as an intended use for the part, thus the parts shown in Figures 12a/b of BRUDNIOK are capable of being used in an HVAC system.)

As to claim 6, BRUDNIOK teaches the manipulator as claimed in the preceding claim 5, comprising a second finger with a cylindrical form or a flat form. (Figure 14a shows that one finger (16.a) can be flat, while another (16.3) has a triangular recess.)

As to claim 7, BRUDNIOK teaches the manipulator as claimed in claim 6, wherein the first and second fingers extend parallel to a longitudinal direction. (Figure 14a teaches the fingers (16.1/2/3) extend in a longitudinal direction.)

As to claim 8, BRUDNIOK teaches the manipulator as claimed in claim 5, wherein the triangular form is a recess. (Figure 14a teaches the triangular form on the finger (16.3) is a recess.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GREAUD (EP 0331540 B1) in view of KAMON (WO 2015129026 A1).
As to claim 1, GREAUD teaches method for assembling a motor vehicle heating, ventilation and/or air conditioning device, comprising a step of displacement of at least one part by a manipulator provided with gripping means. (Figures 1-3 teach the assembly of a radiator (10) to a car using a gripping means (36) that is a robot manipulator.  ¶0009, 0017, and 0021 teach the assembly of the system with a robot.)
GREAUD does not disclose the gripping means comprising at least one first finger delimiting a triangular form, said at least one part comprising an element with a form complementary to the triangular form of the first finger of the manipulator, known as the counter-form, such that, during the displacement, the manipulator seizes the part by the gripping means, with the counter-form of the part cooperating with the triangular form of the finger.
However, KAMON teaches a radiator handling robot with gripping means comprising at least one first finger delimiting a triangular form (Figure 1 shows a gripping member (12) on the end of a manipulator (2) that has a triangular form.  See also Figure 3 for another view of the triangular form.), said at least one part comprising an element with a form complementary to the triangular form of the first finger of the manipulator (Figure 6 shows that the radiator (100) has corners that are complementary to the shape of the gripping members (12).  The radiator of GREAUD also is a rectangular prism shape.), known as the counter-form, such that, during the displacement, the manipulator seizes the part by the gripping means, with the counter-form of the part cooperating with the triangular form of the finger. (Figure 6 shows the radiator (100) being gripped by the gripping means (12) with the finger and radiator being a complementary shape.)
One of ordinary skill would have been motivated to substitute the known robotic manipulator hand of KAMON for the generic robot hand of GREAUD in order to provide a system that can handle the radiator without damaging the heat dissipation plate, which is a difficult to handle structure. (See KAMON, Lines 64-68) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known robotic manipulator hand of KAMON for the generic robot hand of GREAUD because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 2, GREAUD in view of KAMON teaches the assembly method as claimed in claim 1, the gripping means of the manipulator comprising a second finger, and wherein, when the manipulator seizes the at least one part, the second finger  cooperates with another element of the at least one part. (KAMON, Figure 6 teaches a second gripper (12), opposite the first, that is used to grab the part (100) at the same time as the first gripper (12).)

As to claim 3, GREAUD in view of KAMON teaches the assembly method as claimed in claim 2, wherein, when the manipulator seizes the at least one part, the at least one part pivots or translates in order to reach a specific position, known as the repeatable position, before assembly. (KAMON, Lines 291-292 teach that the workpiece is moved to a predetermined position by the positioning means (11), which includes the grippers (12).  Lines 298-302 teach that the panel is moved to a new position using the arm (2) and gripping members (12). This disclosure is interpreted as the panel being rotated on the table (20).)  

As to claim 4, GREAUD in view of KAMON teaches the assembly method as claimed in claim 3, wherein, with the fingers of the manipulator extending parallel to a direction, known as the longitudinal direction, the at least one part pivots according to an axis parallel to the longitudinal direction. (KAMON, Lines 291-292 teach that the workpiece is moved to a predetermined position by the positioning means (11), which includes the grippers (12).  Lines 298-302 teach that the panel is moved to a new position using the arm (2) and gripping members (12). This disclosure is interpreted as the panel being rotated on the table (20).  Figures 3 and 6 shows the gripping members (12) are spaced from the center of the robot hand.  When the panel (100) is rotated, it is caused by the rotation of the hand about its longitudinal axis.)  

As to claim 9, GREAUD teaches a part for a motor vehicle heating, ventilation and/or air conditioning device (HVAC), comprising an element with a form which is complementary to a triangular form of a finger of a manipulator, the element being known as the counter-form; (Figures 1-3 teach a radiator (10) that is in the form a rectangular prism, which has a corner that is complementary to a triangular form of a finger of a manipulator.) a manipulator provided with gripping means comprising the finger, the manipulator being configured to displace the part of the HVAC by seizing the part using the gripping means (Figures 1-3 teach the assembly of a radiator (10) to a car using a gripping means (36) that is a robot manipulator.  ¶0009, 0017, and 0021 teach the assembly of the system with a robot.)
GREAUD does not disclose that the manipulator seizes the part using the gripping means with the counter-form of the part cooperating with the triangular form of the finger.
However, KAMON teaches a radiator handling robot with gripping means comprising at least one first finger delimiting a triangular form (Figure 1 shows a gripping member (12) on the end of a manipulator (2) that has a triangular form.  See also Figure 3 for another view of the triangular form.), and the manipulator seizes the part by the gripping means, with the counter-form of the part cooperating with the triangular form of the finger. (Figure 6 shows the radiator (100) being gripped by the gripping means (12) with the finger and radiator being a complementary shape.)
One of ordinary skill would have been motivated to substitute the known robotic manipulator hand of KAMON for the generic robot hand of GREAUD in order to provide a system that can handle the radiator without damaging the heat dissipation plate, which is a difficult to handle structure. (See KAMON, Lines 64-68) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known robotic manipulator hand of KAMON for the generic robot hand of GREAUD because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 10, GREAUD in view of KAMON teaches the part as claimed in claim 9, wherein the triangular counter-form projects from a component of the part. (GREAUD, Figure 3 is interpreted as teaching he radiator (10) has a middle section and an outer section delimited by the vertical lines.  The outer section is interpreted as where the u-tubes are located, but covered by a header box. KAMON, Figure 6 teaches the triangular corners project outward from the tube sections (where the u-tubes and straight tubes exit the radiator) in a radiator. The “component” is interpreted as the middle part of the radiator.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20140325844 A1 teaches assembling an HVAC component using robotic fabrication methods. (See ¶0121)
US 20200109015 A1 teaches triangular grippers on a manipulator that interact with a triangular part to be gripped. (See Figures 6B-6C)
US 20170341131 A1 teaches the use of a triangle recessed and straight finger on a manipulator. (See Figure 4B)
JP 2018001966 A teaches a manipulator (1) that has a finger (152) with a triangular shape that moves an instrument panel via a flange (M8) that is complementary with the finger.
US 20130345848 A1 teaches a robot manipulator (11) with fingers (14) that have a recess (14a) that fits the cross section of the workpiece (200) to be manipulated. ¶0105 teaches the workpiece may be triangular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726